Exhibit 10.9

THE FINISH LINE, INC.

NON-QUALIFIED DEFERRED

COMPENSATION PLAN

2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I PURPOSE

     1   

ARTICLE II DEFINITIONS

     1   

2.01

 

“Account”

     1   

2.02

 

“Affiliate”

     1   

2.03

 

“Beneficiary”

     1   

2.04

 

“Change in Control”

     2   

2.05

 

“Code”

     4   

2.06

 

“Committee”

     4   

2.07

 

“Company”

     4   

2.08

 

“Compensation”

     4   

2.09

 

“Compensation Deferral”

     4   

2.10

 

“Eligible Employee”

     4   

2.11

 

“Matching Contribution”

     4   

2.12

 

“Participant”

     4   

2.13

 

“Plan”

     4   

2.14

 

“Plan Year”

     5   

2.15

 

“Performance Bonus”

     5   

2.16

 

“Performance Bonus Deferral”

     5   

2.17

 

“Qualified Plan”

     5   

2.18

 

“Regulations”

     5   

2.19

 

“Separation from Service”

     5   

2.20

 

“Specified Employee”

     5   

ARTICLE III ELIGIBLE EMPLOYEE COMPENSATION DEFERRALS

     6   

3.01

 

Compensation Deferrals

     6   

3.02

 

Performance Bonus Deferrals

     6   

3.03

 

Coordination with Qualified Plan

     7   

3.04

 

Matching Contributions

     7   

ARTICLE IV EARNINGS

     8   

ARTICLE V VESTING

     8   

ARTICLE VI DISTRIBUTIONS

     8   

6.01

 

Distribution of Benefits

     8   

6.02

 

Death

     10   

6.03

 

Hardship Withdrawal

     10   

6.04

 

Valuation

     10   

6.05

 

Withholding

     10   

6.06

 

Deferred Commencement

     10   

6.07

 

Payment of Small Accounts

     11   

6.08

 

Distributions Upon Income Inclusion Under Section 409A of The Code

     11   

 

i



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

     11   

7.01

 

Limitation of Rights

     11   

7.02

 

Additional Restrictions

     11   

7.03

 

Claims Procedure

     11   

7.04

 

Indemnification

     12   

7.05

 

Assignment

     12   

7.06

 

Inability to Locate Recipient

     12   

7.07

 

Amendment and Termination

     12   

7.08

 

Applicable Law

     13   

7.09

 

No Funding

     13   

7.10

 

Trust

     13   

 

ii



--------------------------------------------------------------------------------

THE FINISH LINE, INC.

NON-QUALIFIED DEFERRED

COMPENSATION PLAN

(EFFECTIVE JANUARY 1, 2008)

ARTICLE I

PURPOSE

This Finish Line, Inc. Non-Qualified Deferred Compensation Plan (the “Plan”) is
designed to restore to selected employees of The Finish Line, Inc. (the
“Company”) and its affiliates certain benefits that cannot be provided under the
tax-qualified plans maintained by the Company and its affiliates. This Plan is
adopted effective as of January 1, 2008.

This Plan is intended to comply with the provisions of Section 409A of the
Internal Revenue Code applicable to deferred compensation arrangements and shall
be administered and operated in conformity with those provisions and applicable
Treasury Regulations.

This Plan is intended to be a plan that is unfunded and maintained by The Finish
Line, Inc. primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”).

ARTICLE II

DEFINITIONS

In this Plan, the following terms have the meanings indicated below:

2.01 “Account” means the account maintained under the Plan for each Participant
which is credited with amounts under Article III of the Plan and adjusted
periodically for investment performance under Article IV of the Plan and
distributions or withdrawals in accordance with Article VII. Each Participant’s
Account shall be divided into a series of Plan Year Subaccounts, one for each
Plan Year for which the Participant defers any Compensation under the Plan. To
the extent it considers necessary or appropriate, the Committee or its delegate
may further divide each such Plan Year Subaccount into a series of separate
subaccounts so that each category of deferred Compensation may be credited to
its own separate subcategories within that particular Plan Year Subaccount.

2.02 “Affiliate” means an entity required to be aggregated with the Company
under Section 414(b), (c) or (m) of the Code.

2.03 “Beneficiary” means the person or persons, natural or otherwise, designated
in writing, to receive a Participant’s vested Account if the Participant dies
before distribution of the entire vested balance credited to that Account. A
Participant may designate one or more primary Beneficiaries and one or more
secondary Beneficiaries. A Participant’s Beneficiary designation must be made in
writing pursuant to such procedures as the Committee may establish and

 

1



--------------------------------------------------------------------------------

delivered to the Committee before the Participant’s death. The Participant may
revoke or change this designation at any time before his or her death by
following such procedures as the Committee may establish. If the Committee has
not received a Participant’s Beneficiary designation before the Participant’s
death or if the Participant does not otherwise have an effective Beneficiary
designation on file when he or she dies, the vested balance of such
Participant’s Account will be distributed to his or her estate.

2.04 “Change in Control” shall mean any of the following:

 

  (1) a change in the ownership of the Company, which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company. However, if any one
person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the Company
(or to cause a change in the effective control of the Company (within the
meaning of subsection (2)). An increase in the percentage of stock owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection. This subsection applies
only when there is a transfer of stock of the Company (or issuance of stock of
the Company) and stock in the Company remains outstanding after the transaction.

 

  (2) a change in the effective control of the Company, which shall occur only
on either of the following dates:

 

  (i) the date any one person, or more than one person acting as a group
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing thirty five percent (35%) or more of the total voting power
of the stock of the Company.

 

  (ii) the date a majority of members of the Company’s board of directors is
replaced during any 12 month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election; provided, however, that this
provision shall not apply if another corporation is a majority shareholder of
the Company.

 

2



--------------------------------------------------------------------------------

If any one person, or more than one person acting as a group, is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same person or persons is not considered to cause a change in the
effective control of the Company (or to cause a change in the ownership of the
Company within the meaning of subsection (1) of this section).

 

  (3) a change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. No change in control event
occurs under this subsection (3) when there is a transfer to an entity that is
controlled by the shareholders of the Company immediately after the transfer. A
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to –

 

  (i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (ii) an entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company.

 

  (iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (iv) an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).

For purposes of this subsection (3) and except as otherwise provided in
paragraph (i) above, a person’s status is determined immediately after the
transfer of the assets. For purposes of this section, persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase

 

3



--------------------------------------------------------------------------------

or acquisition of stock, or similar transaction, such shareholder is considered
to be acting as a group with other shareholders only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

2.05 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.06 “Committee” means the Compensation and Stock Option Committee of the
Company’s Board of Directors or a subcommittee of one or more members
thereof. The Committee shall have full discretionary authority to administer and
interpret the Plan, to determine eligibility for Plan benefits, to select
employees for Plan participation, to determine the benefit entitlement of each
Participant and Beneficiary hereunder and to correct errors. The Committee may
delegate one or more of its duties and responsibilities hereunder to an officer
of the Company and unless the Committee expressly provides to the contrary, any
such delegation will carry with it the Committee’s full discretionary authority
with respect to the delegated duties and responsibilities. In no event, however,
shall the Committee delegate its authority to amend or terminate the Plan
pursuant to the provisions of Sections 7.02 and 7.07. Decisions of the Committee
or its delegate will be final and binding on all persons.

2.07 “Company” means The Finish Line, Inc., an Indiana corporation.

2.08 “Compensation” means compensation as defined in the Qualified Plan, as
constituted from time to time, other than Performance Bonuses and without regard
to the application of the limitation under Code Section 401(a)(17).

2.09 “Compensation Deferral” means an election by a Participant to defer the
receipt of Compensation in accordance with the requirements of Article III of
this Plan.

2.10 “Eligible Employee” means each management or highly compensated employee of
the Company or an Affiliate whose participation in the Plan is authorized by the
Committee. Qualification as an Eligible Employee shall be on a Plan Year by Plan
Year basis, and an individual who qualifies as an Eligible Employee for a
particular Plan Year will automatically cease to be such an Eligible Employee
upon the earlier of (a) the beginning of any Plan Year in which the individual
ceases to meet any qualification requirements established by the Committee or
(b) the date the Plan is terminated. In addition, the Committee may, in its sole
discretion, place further requirements and/or limitations on an Eligible
Employee’s participation in any portion of the Plan.

2.11 “Matching Contribution” means a matching contribution pursuant to
Section 3.04 of this Plan.

2.12 “Participant” means a current or former Eligible Employee for whom an
Account (including one or more Plan Year Subaccounts) is maintained.

2.13 “Plan” means The Finish Line, Inc. Non-Qualified Deferred Compensation
Plan, as amended from time to time.

 

4



--------------------------------------------------------------------------------

2.14 “Plan Year” means the calendar year.

2.15 “Performance Bonus” means an amount awarded to an Eligible Employee as
“performance-based compensation,” as defined in Section 409A(a)(4)(B)(iii) of
the Code and the Regulations.

2.16 “Performance Bonus Deferral” means an election by a Participant to defer
the receipt of a Performance Bonus in accordance with the requirements of
Article III of this Plan.

2.17 “Qualified Plan” means The Finish Line Profit Sharing and 401(k) Plan, as
amended from time to time.

2.18 “Regulations” mean Treasury Regulations issued pursuant to the Code.

2.19 “Separation from Service” means the termination of the Participant’s
employment with the Company and any Affiliate for reasons other than
death. Whether a termination of employment takes place is determined based on
the facts and circumstances surrounding the termination of the Participant’s
employment. A termination of employment will be considered to have occurred if
it is reasonably anticipated that:

(a) the Participant will not perform any services for the Company after
termination of employment, or

(b) the Participant will continue to provide services to the Company at an
annual rate that is less than fifty percent (50%) of the average of the bona
fide services rendered during the immediately preceding thirty-six (36) months
of employment.

2.20 “Specified Employee” means for each April 1 through March 31 period each
individual identified by the Company as of the immediately preceding December 31
as a “key employee,” as defined under Section 416(i) of the Code, disregarding
Section 416(i)(5) of the Code.

 

5



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBLE EMPLOYEE COMPENSATION DEFERRALS

3.01 Compensation Deferrals.

(a) Elections. In order to be eligible to make Compensation Deferrals for a Plan
Year, an Eligible Employee must file an appropriate deferral election for that
Plan Year. Such election must be made before the start of the Plan Year in which
the Compensation subject to that election is to be earned. However, if an
individual first becomes eligible to participate in this Plan after the start of
a Plan Year (and is not already eligible to participate in any other “account
balance plan” (as defined in Proposed Treasury Regulation
Section 1.409A-1(c)(2)(i)(A)) of the Company), that individual may elect, within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, to make Compensation Deferrals with respect to Compensation earned for
services performed by such individual in pay periods beginning after the filing
of his or her deferral election. A new deferral election will be required for
each Plan Year such individual remains an Eligible Employee.

In addition, an Eligible Employee shall be permitted to make a one-time only
election to make an additional Compensation Deferral in an amount equal to a
specified percentage of the refund to be paid to him from the Qualified Plan in
2008 to reflect correction of excess deferrals under the average deferral
percentage test as required under the Code. Such election must be made on or
before December 31, 2007.

(b) No Changes. A Participant’s Compensation Deferral election for a particular
Plan Year may not be revoked, modified or suspended after the start of that Plan
Year, except to the extent permitted under Code Section 409A and the Regulations
thereunder.

(c) Late Election. If an Eligible Employee does not make a timely election for a
Plan Year, no Compensation Deferrals will be made under the Plan on behalf of
that Eligible Employee for that Plan Year.

(d) Amount. An Eligible Employee may elect to defer for each payroll period in a
Plan Year an amount equal to a specified percentage (not to exceed 80%) of the
Compensation payable to the Eligible Employee.

(e) Crediting. The Compensation Deferrals made by the Participant will be
credited to his or her applicable Plan Year Subaccount as soon as practical
after the date that the Compensation to which those Compensation Deferrals
relate would otherwise have been paid.

3.02 Performance Bonus Deferrals.

(a) Elections. An Eligible Employee may make a Performance Bonus Deferral with
respect to any Performance Bonus to be paid in the upcoming Plan Year by filing
an appropriate deferral election no later than the June 30 immediately preceding
that Plan Year. A new Performance Bonus Deferral election will be required with
respect to each Plan Year such individual remains an Eligible Employee. The
Committee may prescribe such rules and requirements regarding Performance Bonus
Deferral elections.

 

6



--------------------------------------------------------------------------------

(b) No Changes. A Participant’s Performance Bonus Deferral election for a
particular Plan Year may not be revoked, modified or suspended after the
deadline for making it, except to the extent permitted under Code Section 409A
and the Regulations thereunder.

(c) Late Election. If an Eligible Employee does not make a timely election for a
Plan Year, no Performance Bonus Deferrals will be made under the Plan on behalf
of that Eligible Employee for that Plan Year.

(d) Amount. An Eligible Employee may separately elect to make a Performance
Bonus Deferral with respect to any amount of his or her Performance Bonus for a
Plan Year in any amount or percentage that does not exceed 80% of his or her
Performance Bonus.

(e) Crediting. Performance Bonus Deferrals made by the Participant will be
credited to his or her applicable Plan Year Subaccount as soon as practical
after the date that the Performance Bonus amount to which those Performance
Bonus Deferrals relate would have otherwise been paid.

3.03 Coordination with Qualified Plan. On or before the end of each Plan Year,
the Committee shall direct that an amount be transferred from the Eligible
Employee’s Account to the Qualified Plan equal to the lesser of: (1) the amount
of his Compensation Deferrals and Performance Bonus Deferrals for that Plan
Year, (2) the amount elected by the Eligible Employee to be contributed to the
Qualified Plan for that Plan Year, (3) the maximum amount of elective deferrals
that may be made by the Eligible Employee for that Plan Year after the
application of the actual deferral percentage test under
Section 401(k)(3)(A)(ii) of the Code plus any contribution that may be made for
that Plan Year by the Eligible Employee pursuant to Section 414(v) of the Code,
or (4) the maximum amount of elective deferrals that may be made by the Eligible
Employee for that Plan Year pursuant to Section 402(g) of the Code plus any
contribution that may be made for that Plan Year by the Eligible Employee
pursuant to Section 414(v) of the Code.

3.04 Matching Contributions.

(a) Eligibility. An Eligible Employee shall be entitled to a Matching
Contribution under this Plan only to the extent he or she has satisfied the
eligibility requirements for an employer matching contribution under the
Qualified Plan.

(b) Amount. The amount of the Matching Contribution to which the Eligible
Employee is entitled for each Plan Year will be equal to three percent (3%) of
his or her Compensation and Performance Bonuses that he or she elects to defer
under this Plan (either as a Compensation Deferral or Performance Bonus
Deferral) less the amount of matching contribution to be made under the
Qualified Plan with respect to his or her elective deferrals under the Qualified
Plan for that Plan Year.

(c) Crediting. The Matching Contributions to which the Participant is entitled
will be credited to his or her applicable Plan Year Subaccount at such time and
in such manner as determined by the Committee or its designate and as applied
uniformly to all Participants.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

EARNINGS

Amounts credited to a Participant’s Account under the Plan shall be credited
with earnings, at periodic intervals determined by the Committee, at a rate
equal to the actual rate of return for such period on the investment fund or
funds or index or indices or vehicle or vehicles selected by that Participant
from a range of investment vehicles authorized by the Committee. The rate of
return on such investment vehicles shall be tracked solely for the purpose of
determining the phantom investment gain, earnings and losses to be credited to
the Participant’s Account during the deferral period. Neither the Company nor
any of its affiliates shall be obligated to make any actual investment. It is
intended that, unless otherwise determined by the Committee, the applicable
investment funds shall be the same as those offered under the Qualified Plan.

ARTICLE V

VESTING

Each Participant will be 100% vested in that portion of his or her Account
attributable to Compensation Deferrals and Performance Bonus Deferrals made
under Section 3.01 or 3.02. Matching Contributions made to a Participant’s
Account under Section 3.04 of this Plan shall vest in the same manner as
matching contributions vest under the Qualified Plan, as amended from time to
time; provided, however, that Matching Contributions that would otherwise be
nonvested shall immediately vest upon a Change in Control.

ARTICLE VI

DISTRIBUTIONS

6.01 Distribution of Benefits. Each Participant must, prior to the start of each
Plan Year, elect the manner in which the Plan Year Subaccount for that Plan Year
will be distributed. Accordingly, the Participant shall make a separate
distribution election with respect to each Plan Year Subaccount by following the
procedures described below and by satisfying such additional requirements as the
Committee may determine.

(a) Annual Election. Unless a later date is permitted in the Regulations, at the
same time the Participant files his or her deferral election for one or more
items of Compensation to be earned in the upcoming Plan Year, the Participant
must also elect, in writing, which of the distribution options described below
will govern the payment of the vested balance of the Plan Year Subaccount to
which those deferred items of Compensation are credited.

 

8



--------------------------------------------------------------------------------

(b) Timing of Payment. A Participant may elect to have the vested portion of his
or her Plan Year Subaccount distributed no later than the 15 th day of the third
month following one of the following distribution events (or the earlier or
later of any such events):

 

  (i) Separation from Service;

 

  (ii) a specified date; or

 

  (iii) Change in Control of the Company.

(c) Form of Payment. A Participant may elect to have the vested portion of his
or her Plan Year Subaccount distributed no later than the 15 th day of the third
month following his or her elected distribution event in one of the following
distribution forms:

 

  (i) a single lump sum payment; or

 

  (ii) equal annual installments over a period not to exceed 10 years.

(d) Subsequent Election. A Participant may change the timing and form of payment
with respect to his or her Plan Year Subaccount in accordance with such policies
and procedures as may be adopted by the Committee. :Any change in the form or
timing of distributions hereunder must comply with the following
requirements. The changes:

 

  (i) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (ii) must, for benefits distributable as of a specified date or Separation
from Service, delay the commencement of distributions for a minimum of five
(5) years from the date the first distribution was originally scheduled to be
made;

 

  (iii) must take effect not less than twelve (12) months after the election is
made; and

 

  (iv) in the case of a distribution to be made as of a specified date, must be
made at least twelve (12) months before the first scheduled payment.

For purposes of this subsection (d), in accordance with the Regulations, a
series of annual installments shall be treated as a single payment.

(e) Default. If, upon a Participant’s Separation from Service, the Committee
does not have a proper distribution election on file for that Participant with
respect to one or more of his or her Plan Year Subaccounts, the vested portion
of each of those Plan Year Subaccounts will be distributed to the Participant in
one lump sum as soon as administratively feasible following the Participant’s
Separation from Service.

 

9



--------------------------------------------------------------------------------

6.02 Death. If a Participant dies with a vested balance credited to one or more
of his or her Plan Year Subaccounts, whether or not the Participant was
receiving payouts from those subaccounts at the time of his or her death, then
the Participant’s Beneficiary will receive the vested balance of each of those
Plan Year Subaccounts in accordance with the timing and form of distribution
provisions set forth in Section 6.01.

6.03 Hardship Withdrawal. If a Participant (a) incurs a severe financial
hardship as a result of (i) a sudden and unexpected illness or accident
involving the Participant or his or her spouse or any dependent (as determined
pursuant to Section 152(a) of the Code), (ii) a casualty loss involving the
Participant’s property or (iii) other similar extraordinary and unforeseeable
event beyond the Participant’s control and (b) does not have any other resources
available, whether through reimbursement or compensation (by insurance or
otherwise) or liquidation of existing assets (to the extent such liquidation
would not itself result in financial hardship), to satisfy such financial
emergency, then the Participant may apply to the Committee for an immediate
distribution from the vested portion of his or her Account in an amount
necessary to satisfy such financial hardship and the tax liability attributable
to such distribution. The Committee shall have complete discretion to accept or
reject the request and shall in no event authorize a distribution in an amount
in excess of that reasonably required to meet such financial hardship and the
tax liability attributable to that distribution.

Any hardship withdrawal shall be made only to the extent permitted in accordance
with Section 1.409A-3(g)(3) of the Regulations. As a condition of the
Committee’s acceptance of a request for a hardship withdrawal under this
Section 6.03, the Participant’s election to make Performance Bonus Deferrals
and/or Compensation Deferrals shall be terminated for the remainder of that Plan
Year. Thereafter, such Participant shall be suspended from making Performance
Bonus Deferrals under Section 3.02 or Compensation Deferrals under Section 3.01
until the second Plan Year following the Plan Year in which the hardship
withdrawal was made.

6.04 Valuation. The amount to be distributed from any Plan Year Subaccount
pursuant to this Article VI shall be determined on the basis of the vested
balance credited to that subaccount as of the most recent practicable date (as
determined by the Committee or its designate) preceding the date of the actual
distribution.

6.05 Withholding. Either the Company or an Affiliate will deduct from Plan
payouts, or from other compensation payable to a Participant or Beneficiary,
amounts required by law to be withheld for taxes with respect to benefits under
this Plan. The Company and each affiliate reserves the right to reduce any
deferral or contribution that would otherwise be made under this Plan on behalf
of a Participant to satisfy the Participant’s tax withholding liabilities.

6.06 Deferred Commencement. Notwithstanding any provision of this Plan to the
contrary, if a Participant is considered a Specified Employee at Separation from
Service, benefit distributions that are made upon Separation from Service may
not commence earlier than six (6) months after the date of such Separation from
Service. In the event this Section 6.06 is applicable to a Participant, any
distribution which would otherwise be paid to the Participant within the first
six months following the Separation from Service shall be accumulated and paid
to the Participant in a lump sum on the first day of the seventh month following
the Separation from Service. All subsequent distributions shall be paid in the
manner specified

 

10



--------------------------------------------------------------------------------

6.07 Payment of Small Accounts. Notwithstanding anything in this Plan to the
contrary and only to the extent permitted under Section 409A of the Code, if a
Participant becomes entitled to a distribution of his Account balance by reason
of his or her Separation from Service and the value of the Participant’s Account
balance is equal to or less than the dollar limit set forth in Section 402(g) of
the Code, then the Committee may, in its sole discretion, pay to the Participant
his or her entire Account balance in a single lump sum cash payment. Any such
payment will be made as soon as administratively feasible following Separation
from Service and before the 15 th day of the third month following the
Participant’s Separation from Service.

6.08 Distributions Upon Income Inclusion Under Section 409A of The Code. Upon
the inclusion of any amount into a Participant’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the amount of the Participant’s Account, a distribution shall be
made as soon as is administratively practicable following the discovery of the
plan failure.

ARTICLE VII

MISCELLANEOUS

7.01 Limitation of Rights. Participation in this Plan does not give any
individual the right to be retained in the service of the Company or any
Affiliate or other related entity.

7.02 Additional Restrictions. If the Committee determines that additional
restrictions or limitations must be placed on the investment vehicles utilized
for measuring the return on the amounts credited to Participant Accounts, the
right of Participants to make investment elections with respect to their
Accounts, their ability to make or change distribution elections, their ability
to defer distributions or to change the commencement date for the distribution
of their benefits or the method of such distribution or their rights or status
as creditors under the Plan in order to avoid current income taxation of amounts
deferred under the Plan, the Committee may, in its sole discretion, amend the
Plan to impose such restrictions or limitations, cease deferrals under the Plan
and/or defer distribution dates under the Plan.

7.03 Claims Procedure. No application is required for the commencement of
benefits under the Plan. However, if a Participant or Beneficiary (“Claimant”)
believes that he or she is entitled to a greater benefit under the Plan, the
Claimant may submit a signed, written application to the Committee (or the
Committee’s authorized delegate hereunder) within ninety (90) days after having
been denied such a greater benefit. The Claimant will generally be notified of
the approval or denial of this application within ninety (90) days after having
been denied such a greater benefit. The Claimant will generally be notified of
the approval or denial of this application within ninety (90) days after the
date that the Committee (or the Committee’s authorized delegate hereunder)
receives the application. If the claim is denied, the notification will state
specific reasons for the denial and the Claimant will have sixty (60) days to
file a signed, written request for a review of the denial with the
Committee. This request will include the reasons for requesting a review, facts
supporting the request and any other relevant comments. The Committee (or the
Committee’s authorized delegate hereunder) will generally make a final, written
determination of the Claimant’s eligibility for benefits within sixty (60) days
after receipt of the request for review.

 

11



--------------------------------------------------------------------------------

7.04 Indemnification. The Company will indemnify and hold harmless the
Directors, the members of the Committee and any delegate of the Committee, and
employees of the Company and its Affiliates who may be deemed fiduciaries of the
Plan, from and against any and all liabilities, claims, costs and expenses,
including attorneys’ fees, arising out of an alleged breach in the performance
of their fiduciary duties under the Plan, other than such liabilities, claims,
costs and expenses as may result from the gross negligence or willful misconduct
of such persons. The Company shall have the right, but not the obligation, to
conduct the defense of such persons in any proceeding to which this Section 7.04
applies.

7.05 Assignment. To the fullest extent permitted by law, benefits under the Plan
and rights thereto are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or a Beneficiary.

7.06 Inability to Locate Recipient. If a benefit under the Plan remains unpaid
for two (2) years from the date it becomes payable, solely by reason of the
inability of the Committee to locate the Participant or Beneficiary entitled to
the payment, the benefit shall be treated as forfeited. Any amount forfeited in
this manner shall be restored without interest upon presentation of an
authenticated written claim by the person entitled to the benefit.

7.07 Amendment and Termination. The Committee may, at any time, amend or
terminate the Plan. Any amendment must be made in writing; no oral amendment
will be effective. Except to the limited extent authorized pursuant to
Section 7.02, no amendment may, without the consent of an affected Participant
(or, if the Participant is deceased, the Participant’s Beneficiary), adversely
affect the Participant’s or the Beneficiary’s rights and obligations under the
Plan with respect to amounts already credited to a Participant’s Account, and,
except as otherwise provided below, all amounts deferred under the Plan prior to
the date of any such amendment or termination of the Plan shall continue to
become due and payable in accordance with the distribution provisions of Article
VI as in effect immediately prior to such amendment or termination.

Notwithstanding anything to the contrary in this Section 7.07, each
Participant’s benefit shall be distributed immediately in a lump sum if this
Plan terminates in the following circumstances:

(a) Within thirty (30) days before or twelve (12) months after a Change in
Control of the Company; provided, however, that termination of this Plan was
effected through an irrevocable action taken by the Company; provided, further,
that all distributions are made no later than twelve (12) months following such
termination of the Plan and that all the Company’s arrangements which are
substantially similar to the Plan are terminated so all Participants and any
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve
(12) months of the termination of the arrangements;

 

12



--------------------------------------------------------------------------------

(b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Plan are included in each
Participant’s gross income in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture; or (iii) the first calendar year in which
the distribution is administratively practical; or

(c) Upon the Company’s termination of this and all other account balance plans
(as referenced in Section 409A of the Code or the regulations thereunder);
provided, however that all distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination; provided, further, that the termination of this Plan does not occur
proximate to the downturn in the financial health of the Company; and provided,
further, that the Company does not adopt any new account balance plans for a
minimum of three (3) years following the date of such termination.

7.08 Applicable Law. To the extent not governed by Federal law, the laws of the
State of Indiana shall govern the Plan. If any provision of the Plan is held to
be invalid or unenforceable, the remaining provisions of the Plan will continue
to be fully effective.

7.09 No Funding. The obligation to pay the vested balance of each Participant’s
Account shall at all times be an unfunded and unsecured obligation of the
Company, and. Participants and Beneficiaries shall have the status of general
unsecured creditors of the Company. Except to the extent provided below in
Section 7.10, Plan benefits will be paid from the general assets of the Company,
and nothing in the Plan will be construed to give any Participant or any other
person rights to any specific assets of the Company or its Affiliates. In all
events, it is the intention of the Company and its Affiliates and all
Participants that the Plan be treated as unfunded for tax purposes and for
purposes of Title I of ERISA.

7.10 Trust. The benefits under the Plan will be paid from the assets of a
grantor trust (the “Trust”) established by the Company to assist it in meeting
its obligations hereunder and, to the extent that such assets are not
sufficient, by the Company out of its general assets. The Trust shall conform to
the terms of the Internal Revenue Service Model Trust in Internal Revenue
Service Procedure 92-64 (or any successor procedure).

IN WITNESS WHEREOF, The Finish Line, Inc. has caused this Plan to be executed by
its duly authorized representative as of the date indicated above.

 

THE FINISH LINE, INC. By:  

/s/ Alan H. Cohen

Name:   Alan H. Cohen Title:   Chairman of the Board and Chief Executive Officer

 

13